Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over IDS - Aya et al (CN101112789, hereinafter Aya) in view of Lin et al (US 2020/0243612, hereinafter Lin).
With respect to claim 1, Aya discloses a patterned structure, comprising: 

    PNG
    media_image1.png
    688
    766
    media_image1.png
    Greyscale

a) a plurality of first sub patterns arranged in a first direction (i.e. Y axis direction as shown in figure above) and a second direction (i.e. X axis direction as shown in figure above), wherein the first sub patterns are arranged in the first direction by a first pitch (as shown above in a);
b) a plurality of second sub patterns arranged in the first direction and the second direction, wherein the second sub patterns are arranged in the first direction by a second pitch(as shown above in b);; and
c) a plurality of third sub patterns arranged in the first direction and the second direction, wherein the third sub patterns are arranged in the first direction by a third pitch(as shown above in c);,
d) wherein the first pitch, the second pitch, and the third pitch are equal to one another(as shown above in d);, 
e) and one of the second sub patterns and one of the third sub patterns are disposed between two of the first sub patterns adjacent to each other in the first direction(as shown above in e);, 
wherein a first smallest distance exists between one of the first sub patterns and one of the second sub patterns in the first direction (i.e. closest distance as shown in Figure above), a second smallest distance exists between one of the second sub patterns and one of the third sub patterns in the first direction (i.e. closest distance as shown in Figure above), and a third smallest distance exists between one of the first sub patterns and one of the third sub patterns in the first direction (i.e. closest distance as shown in Figure above).
Aya does not disclose wherein at least two selected from the group consisting of the first smallest distance, the second smallest distance, and the third smallest distance are different from one another.
In an analogous art, Lin discloses where, at least two selected from the group consisting of the first smallest distance, the second smallest distance, and the third smallest distance are different from one another (as shown in figure 15 below).

    PNG
    media_image2.png
    704
    743
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Aya’s disclosed invention and form the pattern as disclosed by Lin to reduce resistance and optimize touch performance (Para 0042).
With respect to claim 3, Aya/Lin discloses the patterned structure according to claim 1, wherein the first direction is different from the second direction, and an included angle between the first direction and the second direction is smaller than 90 degrees (i.e. Aya; as shown in claim 1 above, figure shows that patterns are also drawn to 45 degree as well).
With respect to claim 4, Aya/Lin discloses the patterned structure according to claim 1, wherein a shape of each of the first sub patterns, a Shape of each of the second sub patterns, and a shape of each of the third sub patterns are identical to one another (Aya; all are circles and therefore identical).
With respect to claim 5, Aya/Lin discloses the patterned structure according to claim 1, wherein the first sub patterns, the second sub patterns, and the third sub patterns are disposed on the same plane (Aya; as all follow the same pattern on axis).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over IDS - Aya/Lin, further in view of HWANG (US 2014/0015099, hereinafter HWANG)
With respect to claim 6, Aya/Lin discloses the patterned structure according to claim 1.
Aya/Lin does not explicitly disclose wherein the first sub patterns, the second sub patterns, and the third sub patterns include storage node pads of a semiconductor memory device.
In analogous art, HWANG discloses where pattern including storage nodes of a semiconductor device (Para 0013 – 0014).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Aya/Lin’s disclosed invention and form storage node patterns to avoid leaning of the electrode of capacitors (Para 0004).

Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art as applied to claim 1, does not disclose or render obvious the first sub patterns are arranged in the second direction by the first pitch, the second sub patterns are arranged in the second direction by the second pitch, and the third sub patterns are arranged in the second direction by the third pitch, wherein a fourth smallest distance exists between one of the first sub patterns and one of the second sub patterns in the second direction, a fifth smallest distance exists between one of the second sub patterns and one of the third sub patterns in the second direction, and a sixth smallest distance exists between one of the first sub patterns and one of the third sub patterns in the second direction, wherein at least two selected from the group consisting of the fourth smallest distance, the fifth smallest distance, and the sixth smallest distance are different from one another, in combination with all other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816